[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The application to discharge the mechanics lien filed by defendant Wickes Lumber Co. is granted. The evidence shows that the plaintiff owners acted in good faith when they paid the original contractor $125,000.00. The payments were made before they received notice of the defendant's lien. The plaintiffs also acted reasonably when they incurred the costs of completion. The payments to the contractor and the costs of completion exceeded the contract price. The plaintiffs are entitled to receive credit for these payments. See General Statutes 49-33(f) and 49-36.
The application is also granted with respect to the lien filed by defendant Karl Heinonen. He failed to appear for the hearing. CT Page 2874
THIM, JUDGE